Title: To Thomas Jefferson from Gideon Fitz, 17 February 1804
From: Fitz, Gideon
To: Jefferson, Thomas


               
                  Sir 
                  Washington M.T. Feb. 17th 1804
               
               After my most humble acknowledgments & respects—I have to inform you that from the repeated accounts of the disagreeableness which attended travellers though the wilderness road: we at length thought it mought be most prudent to go on to the falls of the Ohio and come down by water we arrived there the 5th Novm. where we had no opportunity of leaving untill the 23d Decem. and on the 30th Jan. we landed at Natchez in a few days after proceeded on to this place where I found Mr. Briggs at his office I also have the honor of acknowledgeing his most agreeable and kind receiption—He has also extended his goodness so fare as to put his office books &c. in my care untill he returns in which time I shall have the opportunity of some considerable improvement as also he gave Mr Nelson the gentleman with whoom I board instructions not to ask or require any money of me before his return—I find the common necessaries of life in this Country extremely high our travelling expences also has been very high indeed and I also must confess I found miself considerable alarmed when we first arrived here and found the business which we came on in its present situation tho we must now content ourselves as well as possible and wait the result of a second consideration—
               I now have the honor to acknowledge miself your most humle and Obed servt
               
                  Gideon Fitz 
               
            